Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vernon Sims appeals the magistrate judge’s order affirming the Commissioner’s decision denying Sims’ application for supplemental security income.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Sims v. Astrue, No. 8:09-cv-03195-JKS, 2011 WL 1281157 (D.Md. Mar. 29, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 This case was decided by a magistrate judge with the parties' consent pursuant to 28 U.S.C. § 636(c) (2006).